Exhibit 10.19

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of August 7, 2019 (the “Agreement”), by and
between ProSight Global, Inc. (the “Company”), a Delaware corporation, and
Robert Bailey (the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
October 26, 2010 as amended on April 12, 2016 and July 29, 2016.

WHEREAS, the Company desires to continue the Executive’s employment with the
Company under the terms set forth herein, which shall replace and supersede the
Prior Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

1.            EMPLOYMENT

1.1         Term. The Company agrees to continue to employ the Executive, and
the Executive agrees to continue to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on the date of the Initial
Public Offering (the “IPO”) (such date, the “Effective Date”) and ending on the
earlier of (i) the third (3rd) anniversary of the Effective Date and (ii) the
termination of the Executive’s employment in accordance with Section 3 hereof
(the “Term”). The Term shall be extended for an additional one year period on
the third (3rd) anniversary of the Effective Date, and each subsequent
anniversary thereof, absent ninety (90) days advance written notice of
non-extension from either party to the other. In the event the Company elects
not to extend the Term (other than for Cause), the Executive’s employment shall
be deemed to be terminated “without Cause” for all purposes under this Agreement
on the last day of the Term, and the Executive shall cease to provide services
to the Company in the capacity of an employee following such date.
Notwithstanding anything to the contrary, Sections 4 and 5 shall survive
termination of this Agreement and shall continue to apply following the
termination of the Executive’s employment for any reason or no reason
(including, without limitation, due to the expiration of the Term, a resignation
by the Executive or a termination by the Company).

1.2         Duties. During the Term, the Executive shall serve as the Company’s
Chief Underwriting Officer and shall report directly to the Chief Executive
Officer.  In the Executive’s position of Chief Underwriting Officer, the
Executive shall have all authorities customary for the Chief Underwriting
Officer of a company that is of the Company’s size and nature, plus such
additional duties, consistent with the foregoing, as the Chief Executive Officer
may reasonably assign. The principal place of employment, and principal office,
shall be in the New York metropolitan area unless otherwise agreed by the Board.

1.3         Exclusivity. During the Term, the Executive shall devote his or her
entire business time and efforts to the business of the Company, shall
faithfully serve the Company, and shall conform to and comply with the lawful
and reasonable directions and instructions given to the Executive by the Chief
Executive Officer. During the Term, the Executive may, only to the extent not
interfering with the Executive’s duties at the Company, manage his or her
personal investments and affairs. The Executive shall not, either directly or
indirectly, act as an executive of or render any business, commercial or
professional










 

services to any other person, firm or organization, other than services without
compensation to not-for-profit organizations which do not interfere with the
Executive’s responsibilities to the Company.

2.           COMPENSATION

2.1         Salary. As compensation for the performance of the Executive’s
services hereunder during the Term, effective as of the Effective Date, the
Company shall pay to the Executive a salary at an annual rate of Five Hundred
Thousand Dollars ($500,000), payable in accordance with the Company’s standard
payroll policies (the “Base Salary”). The Board may determine to increase (but
not decrease) the Executive’s Base Salary in such amount as the Board may
determine in its sole and absolute discretion.

2.2         Annual Bonus. For 2019 and each completed calendar year occurring
during the Term thereafter, the Executive shall be eligible for an annual bonus
under the Company’s Short-Term Incentive Program (such bonus, the “Annual Bonus”
and such program, the “STIP”). Under the STIP, the Executive’s Annual Bonus will
have a target of not less than 75% of Base Salary (which target may be increased
(but not decreased) from time to time as the Board may determine in its sole and
absolute discretion).  The Annual Bonus shall be paid in cash no later than
March 15th of the calendar year following the calendar year in which the Annual
Bonus was earned, subject to achievement of specified performance metrics.  The
Annual Bonus will be earned at 50% of target for threshold performance and up to
150% of target for maximum performance, subject to the discretion of the Board.
The Executive’s Annual Bonus will be based on performance metrics as determined
by the Board.

2.3         Annual Long-Term Incentive Awards. During the Term, the Executive
will be eligible to receive annual grants under the Company’s 2019 Equity
Incentive Plan or any successor plan.  For 2019, the Executive’s annual
long-term incentive awards will have an aggregate grant date target value of
$208,335 and will be 50% in the form of time-based restricted stock units and
50% in the form of performance-based restricted stock units and will be granted
to the Executive on or as soon as reasonably practicable following the Effective
Date.  The time-based restricted stock units will vest ratably in annual
installments over three years commencing on the grant date and the
performance-based restricted stock units will vest based on the level of
achievement of previously determined performance metrics over a three-year
performance period from January 1, 2019 through December 31, 2021, in each case
subject to continued employment through the applicable vesting date and to the
terms and conditions set forth in the applicable equity award agreement.  For
2020 and subsequent years during the Term, the Executive shall be granted,
subject to approval by the Board, annual long-term incentive awards with an
aggregate grant date target value equal to 100% of Base Salary in the first
quarter of each such year (which target may be increased (but not decreased)
from time to time as the Board may determine in its sole and absolute
discretion).  Each future annual long-term incentive award shall include
termination of employment provisions that are no less favorable than the
termination of employment provisions set forth in the 2019 annual long-term
incentive awards.

2.4         Employee Benefits. During the Term, the Executive shall be eligible
to participate in such health and other group insurance and other employee
benefit plans and programs of the Company as may be in effect from time to time
on the same basis as other senior executives of the Company.










 

2.5         Vacation. During the Term, the Executive shall be entitled to
reasonable paid vacation time each calendar year and all paid holidays
recognized by the Company, each as in accordance with the Company’s policies and
procedures.

2.6         Business Expenses. The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Term in performing
the Executive’s duties under this Agreement and in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof) and in effect from time to time. Payments with respect to
reimbursements of expenses shall be made promptly, but in any event no later
than thirty (30) days following the date upon which the relevant expense report
is filed by the Executive.

3.           EMPLOYMENT TERMINATION

3.1         Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term at any time upon not less than thirty
(30) days’ notice, or without prior notice in connection with a termination by
the Company for Cause (the date on which the Executive’s employment terminates,
the “Termination Date”). The Executive may terminate the Executive’s employment
during the Term at any time upon not less than ninety (90) days’ notice.  The
Company may shorten any notice of termination of employment which the Executive
is required to give pursuant to the immediately preceding sentence. Upon the
termination of the Executive’s employment with the Company for any reason, the
Executive shall be entitled to (i) payment of any Base Salary earned but unpaid
through the Termination Date, (ii) any earned but unpaid Annual Bonuses for
calendar years completed prior to the Termination Date, (iii) any accrued and
unpaid employee benefits under Section 2.4 hereof in accordance with the terms
of the applicable employee benefits plans, and (iv) any unreimbursed expenses in
accordance with Section 2.6 hereof (collectively, the “Accrued Amounts”). Other
than as otherwise provided under the terms of the relevant employee benefit plan
or expense policy, the Accrued Amounts shall be paid to the Executive within
thirty (30) days of the Termination Date.

3.2         Certain Terminations.

(a)  Termination due to Death or by the Company due to Disability . If the
Executive’s employment is terminated due to death or by the Company due to
Disability, in addition to the Accrued Amounts, the Executive shall be entitled
to payment of the Executive’s Annual Bonus for the year in which the Termination
Date occurs, based on target performance and pro-rated to reflect the number of
days that have elapsed for such year prior to the Termination Date, paid in cash
within thirty (30) days of the Termination Date (the “Target Pro Rata Bonus”).

(b)  Termination due to Executive’s Non-Extension of the Term. If the
Executive’s employment is terminated due to the Executive’s non-extension of the
Term pursuant to Section 1.1. hereof, in addition to the Accrued Amounts, the
Executive shall be entitled to payment of the Executive’s Annual Bonus for the
year in which the Termination Date occurs, based on actual performance and
pro-rated to reflect the number of days that have elapsed for such year prior to
the Termination Date, paid in cash no later than March 15th of the calendar year
following the calendar year in which the Termination Date occurs.










 

(c)  Termination by the Company Without Cause; Termination by the Executive for
Good Reason. If the Executive’s employment is terminated (i) by the Company
without Cause (including due to the Company’s non-extension of the Term pursuant
to Section 1.1 hereof) or (ii) by the Executive for Good Reason, in addition to
the Accrued Amounts, the Executive shall be entitled to (A) the Severance Amount
and (B) the Target Pro Rata Bonus (together with the Severance Amount, the
“Severance Payments”).

(d)  Release. The Company’s obligations to make the Severance Payments shall be
conditioned upon: (i) the Executive’s continued compliance with the Executive’s
obligations under Section 4 hereof, and (ii) the Executive’s execution, delivery
and non-revocation within sixty (60) days following the Termination Date of a
valid and enforceable general release of claims substantially in the form
attached hereto as Exhibit A (the “Release” and such period, the “Release
Period”). The first payment of the Severance Amount shall be made, inclusive of
any other amounts that would otherwise have been paid prior to such date
pursuant to the previous sentence, on the first payroll date following the date
that the Release becomes effective and irrevocable; provided, that if the
Release Period spans two tax years of the Executive or if the Release Period
plus the first payroll date following the Release Period spans two tax years of
the Executive, the first payment of the Severance Amount shall be made in the
second tax year on the first payroll date after the Release becomes effective
and irrevocable.

(e)  Definitions. For purposes of this Agreement, the following terms have the
following meanings:

(1)       “Cause” shall mean (i) the Executive’s willful refusal to
substantially perform, or the willful failure to make good faith efforts to
substantially perform, material duties for the Company as lawfully directed by
the Board, which refusal or failure remains uncured for fifteen (15) days after
the Executive receives written notice from the Board demanding cure; (ii) the
Executive engages in gross misconduct or gross neglect that is materially
injurious to the Company; (iii) the Executive is indicted for, convicted of, or
enters a plea of guilty or nolo contendere to, a felony or a misdemeanor
involving moral turpitude or (iv) the Executive’s material breach of Section 4.1
(Executive’s Representations), 4.2 (Unauthorized Disclosure) or 4.5 (Returning
Company Documents) or the Executive’s breach of 4.3 (Non-Competition and
Non-Solicitation), 4.4 (Non-Disparagement) or 4.7 (Compliance with Law) hereof.

(2)       “Change in Control” shall have the meaning provided in the ProSight
Global, Inc. 2019 Equity Incentive Plan.

(3)       “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company in which
Executive participates, or, if there is no such plan, the Executive’s
incapacity, due to physical or mental illness, to perform the Executive’s duties
in connection with his or her Employment for a continuous period of one hundred
and eighty (180) days.

(4)       “Good Reason” shall mean the occurrence of any of the following events
without either the Executive’s prior express written consent or cure by the
Company within thirty (30) days after the Executive gives written notice to the
Company within thirty (30) days of the occurrence of the event describing such
event










 

and requesting cure: (i) a material reduction in Base Salary or target annual
bonus opportunity; (ii) a material diminution in position, authority, duties or
responsibilities; (iii) the breach in any material respect by the Company of any
of its obligations set forth in this Agreement or any equity award agreement; or
(iv) a relocation of the Executive’s primary place of employment by more than 30
miles from that in effect on the Effective Date.

(5)       “Severance Amount” shall mean an amount equal to: one (1) times the
sum of the Executive’s (i) Base Salary plus (ii) target Annual Bonus, paid in
equal installments during the one (1) year period beginning on the Termination
Date, provided that the Company may cease making the Severance Amount
installment payments if the Executive (i) materially breaches any of the
provisions in Sections 4.1 (Executive’s Representations), 4.2 (Unauthorized
Disclosure) or 4.5 (Returning Company Documents) hereof and fails to cure such
breach, if curable, within fifteen (15) days after receiving notice from the
Company demanding cure or (ii) breaches any of the provisions in Sections 4.3
(Non-Competition and Non-Solicitation), 4.4 (Non-Disparagement) or 4.7
(Compliance with Law) hereof.  Notwithstanding the foregoing, in the event of
the Executive’s termination of employment by the Company without Cause or by the
Executive for Good Reason, in each case during the six months preceding or 24
month period following a Change in Control, the Severance Amount will be paid in
a lump sum.

 

3.3         Exclusive Remedy. Notwithstanding any other provision of this
Agreement, the provisions of this Section 3 shall exclusively govern the
Executive’s rights in connection with termination of employment with the
Company, provided that the treatment of the Executive’s outstanding equity
awards upon a termination of employment shall be governed by the terms set forth
in the applicable equity award agreements.

3.4         Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall
resign as of such Termination Date from all positions the Executive then holds
as an officer, director, employee and member of the boards of directors (and any
committee thereof) of the Company and its affiliates. The Executive shall be
required to timely execute such writings as are required by the Company to
effectuate the foregoing.

4.           REPRESENTATIONS AND COVENANTS

4.1         Executive’s Representation. The Executive represents to the Company
that (i) the Executive’s execution and performance of this Agreement does not
violate any agreement or obligation (whether or not written) that the Executive
has with or to any person or entity, including, but not limited to, any prior
recipient of the Executive’s services and (ii) the Executive is not subject to
any agreement or obligation (whether or not written) that could limit, restrain,
restrict or impair the Executive’s ability to (A) compete in any way with any
previous employer or other person or entity wherever located, (B) use any
information obtained from any previous employer or other person or entity, or
(C) solicit or hire, directly or indirectly, any current or former employee or
agent of any of the Executive’s former employers.

4.2         Unauthorized Disclosure.

(a)  Company Information. The Executive agrees that during the Executive’s
employment and thereafter, to hold in the strictest confidence, and not to use,
except










 

for the benefit of the Company and its affiliates, or to disclose to any person,
firm or corporation without written authorization of the Board, any Company
Confidential Information (as defined below), except, in all cases, as otherwise
required by applicable law, regulation or legal process. The Executive
understands that “Company Confidential Information” means any of the following
applicable to the Company and its affiliates: information that relates to the
actual or anticipated business, research or development of the Company, or to
the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer or client lists
and customers (including, but not limited to, customers or clients of the
Company on which the Executive called or with which the Executive may become
acquainted during the Executive’s employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information; provided, however, that Company Confidential Information does not
include any of the foregoing items to the extent the same have become publicly
known and made generally available through no wrongful act of the Executive or
of others. The Executive acknowledges the highly confidential nature of
information regarding the Company’s customers, affiliates, sub-affiliates,
employees, agents, independent contractors, suppliers and consultants and agrees
that during the Executive’s employment and thereafter, the Executive shall not
use or allow a third party to use the Company Confidential Information or
Associated Third Party Information (as defined below) to directly or indirectly
(i) hire, solicit, recruit, or induce to leave the employ the Company any
employee, agent, independent contractor or consultant of the Company, (ii) to
solicit the business of any clients or customers of the Company (other than on
behalf of the Company) or (iii) encourage to terminate or alter any relationship
between the Company and any customer, affiliate, sub-affiliate, employee, agent,
independent contractor, supplier, consultant or any other person or
company.  Notwithstanding anything to the contrary in this Agreement or
otherwise, nothing in this Agreement or in any other agreement with or policy of
the Company shall be applied or construed in a manner which limits or interferes
with the Executive’s rights under applicable law, without notice to or
authorization of the Company, to communicate and cooperate in good faith with
any self-regulatory organization or U.S. federal, state, or local governmental
or law enforcement branch, agency, commission, or entity (collectively, a
“Government Entity”) or the purpose of (i) reporting a possible violation of any
U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Entity, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law.  The Executive is hereby notified that the immunity provisions in Section
1833 of title 18 of the United States Code, known as the Defend Trade Secrets
Act, provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (1) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (2) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or (3)
to the Executive’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.  All










 

disclosures and activities permitted under this Section 4.2(a) are herein
referred to as “Protected Activities.”  Notwithstanding the foregoing, under no
circumstance will Executive be authorized to disclose any Confidential
Information as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine, without
prior written consent of the Company’s General Counsel or other authorized
officer designated by the Company.

(b)  Former Employer Information. The Executive agrees that during his or her
employment the Executive will not improperly use, disclose, or induce the
Company to use any proprietary information or trade secrets of any former
employer or other person or entity. Executive further agrees that the Executive
will not bring onto the premises of the Company or transfer onto the Company’s
technology systems any unpublished document, proprietary information, or trade
secrets belonging to any such employer, person, or entity unless consented to in
writing by both the Company and such employer, person, or entity.

(c)  Third-Party Information. The Executive recognizes that the Company may have
received and in the future may receive from third parties associated with the
Company, e.g., the Company’s customers, clients, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”). By way of example, Associated Third Party Confidential
Information may include the habits or practices of Associated Third Parties, the
technology of Associated Third Parties, requirements of Associated Third
Parties, and information related to the business conducted between the Company
and such Associated Third Parties. The Executive agrees at all times during the
Executive’s employment and thereafter to hold in the strictest confidence, and
not to use or to disclose to any person, firm, or corporation, any Associated
Third Party Confidential Information, except as necessary in carrying out the
Executive’s work for the Company consistent with the Company’s agreement with
such Associated Third Parties or as otherwise required by applicable law,
regulation or legal process.

4.3         Non-Competition; Non-Solicitation.  During the period commencing on
the date hereof and ending one (1) year after the termination of the Executive’s
employment, the Executive will not, and will not permit any person or entity
with which the Executive is associated to, without first obtaining the written
permission of the Board, directly or indirectly:

(a)  hold any economic interest in any Competitive Enterprise (other than a
passive equity interest of up to 3% in a publicly traded company with a market
capitalization of $500 million or more);

(b)  manage, control, participate in any way in, consult with or render services
to, or otherwise  associate with (including as a director, manager, officer,
employee, partner, member, consultant, agent or advisor) a Competitive
Enterprise (this paragraph 4.3(b), together with 4.3(a), the “Non-Competition
Covenant”);

(c)  solicit, except in the normal course of business on behalf of the Company,
any of the Company’s customers, clients, employees, non-employee insurance
agents, brokers or producers (or individuals who were employees, non-employee
insurance agents, brokers or producers within six months of the Executive’s
solicitation) to, as applicable, limit or cease their business relationships
with, or leave










 

their employment or limit their services to, the Company, or attempt to solicit
the Company’s customers, clients, employees, non-employee insurance agents,
brokers or producers, either for the Executive or for any other person or
entity; or

(d)  hire any person who is, or at any time within the twelve (12) month period
prior to the termination of the Executive’s employment was, an employee,
independent contractor or consultant of the Company or its affiliates (other
than on behalf of the Company or its affiliates) and who reported to or
otherwise interacted with the Executive during Executive’s employment;

provided, that Sections 4.3(a) and (b) shall apply for a period of two (2) years
following the termination of Executive’s employment with respect to a
Competitive Enterprise in which Joseph Beneducci, Lawrence Hannon or Robert
Bailey are employed and Section 4.3(d) shall apply for a period of two (2) years
following the termination of Executive’s employment with respect to your
solicitation of Joseph Beneducci, Lawrence Hannon and Robert Bailey to work at a
Competitive Enterprise; and

 

further provided, that, if the Executive’s employment is terminated by the
Executive without Good Reason, the Non-Competition Covenant will cease to apply
unless the Company elects to pay to the Executive the Severance Amount.

For purposes of this Section 4.3, “Competitive Enterprise” shall mean (i) any
enterprise engaged in the business of underwriting insurance in the commercial
lines property and casualty market to small and medium-sized enterprises in the
United States, or (ii) any other business that the Company or any of its
Affiliates is materially engaged in as of the date of this Agreement and as the
business of the Company and its Affiliates evolves during the Executive’s
employment, or (iii) any business of the Company and its Affiliates which
Executive managed, controlled or developed during the two year period preceding
Executive’s termination of employment with the Company.

4.4         Non-disparagement. The Executive agrees that, during the Executive’s
employment and for a period of four years following the date of termination of
the Executive’s employment, the Executive will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage the Company or its affiliates or their respective current or former
officers, directors, employees, advisors, businesses or reputations. The Company
agrees that, during the Executive’s employment and for a period of four years
following the date of termination of Executive’s employment, the Company will
not make, and will instruct the officers, directors and spokespersons of the
Company to refrain from making any public statements (or authorizing any
statements to be reported as being attributed to the Company) that are critical,
derogatory or which may tend to injure the reputation or business of the
Executive. Notwithstanding the foregoing, nothing in this Agreement shall be
applied or construed in a manner that limits or interferes with the Executive’s
right to engage in Protected Activities or make truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

4.5         Returning Company Documents. Upon termination of employment or on
demand by the Company during Executive’s employment, the Executive shall
immediately deliver to the Company, and shall not keep in the Executive’s
possession, recreate, or deliver to anyone else, any and all Company property,
including, but not limited to, Company Confidential Information, Associated
Third Party Confidential Information, as well as all










 

devices and equipment belonging to the Company (including computers, handheld
electronic devices, telephone equipment, and other electronic devices), Company
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
and all of the aforementioned items that were developed by the Executive
pursuant to the Executive’s employment with the Company, obtained by the
Executive in connection with the Executive’s employment with the Company, or
otherwise belonging to the Company, its successors, or assigns.

4.6         Notification of New Employer. In the event that the Executive’s
employment is terminated, the Executive agrees to inform the Executive’s new
employer about this Agreement and the Executive’s continuing obligations
hereunder.

4.7         Compliance with Law. The Executive agrees that at all times during
the Executive’s employment, the Executive shall be in full compliance with
applicable laws and regulations and shall take no action which would, if
performed directly by the Company, not be in full compliance with applicable
laws and regulations. This includes the Executive not taking any actions in
violation of the United States Foreign Corrupt Practices Act and similar laws or
regulations.

4.8         Regulatory Compliance Procedures. The Executive acknowledges that
the Company and its affiliates may maintain restrictions regarding the personal
securities and commodities transactions, private investments and outside
business activities of employees and certain consultants. The Executive agrees
to comply with all such restrictions made applicable to the Executive.

5.           ARBITRATION AND EQUITABLE RELIEF

5.1         Arbitration. The Executive and the Company agree to submit to final
and binding arbitration in New York County, New York any and all disputes
between the Executive and the Company (or its affiliates or other employees)
concerning, related to or touching upon in any way (i) the interpretation,
application or compliance with the terms and conditions of this Agreement and/or
(ii) any claim, cause of action or demand, whether statutory or at common law,
related to or concerning in any way the Executive’s employment with the Company.

5.2         Procedure. Except as provided in Section 5.6 hereof, neither party
will commence or pursue any litigation against the other on any claim or cause
of action that is or was subject to arbitration under this Agreement. It is
hereby irrevocably agreed that any action filed by any party to this Agreement
against the other that is not subject to final and binding arbitration in
accordance with this Agreement, as well as any action or petition to compel
arbitration or to vacate or confirm any arbitration award, and any other action
of any kind whatsoever (except a claim for workers’ compensation) between the
parties to this Agreement related to or concerning this Agreement or the
Executive’s employment with the Company, must be brought exclusively in either
the Supreme Court of the State of New York, County of New York, or the United
States District Court, Southern District of New York. Each party irrevocably and
unconditionally submits to the personal jurisdiction of such courts and waives,
to the fullest extent permitted by law, any objections that it may now or
hereafter have to the laying of the jurisdiction and venue of any such suit,
action or proceeding brought in such courts and any claim that any such suit and
action or proceeding brought in such court has been brought in an inconvenient
forum. In any suit, action or proceeding, each party waives, to the fullest
extent it may effectively do so, personal










 

service of any summons, complaint or other process and agrees that the service
thereof may be made by certified or registered mail, or by regular mail if the
certified mail is sent to the party’s last known address and returned unclaimed
by the post office. In the event that either party to this Agreement brings or
pursues a dispute in a court of law, which dispute is subject to final and
binding arbitration in accordance with this Agreement, then that party shall pay
all reasonable attorneys’ fees and court costs incurred by the other party in
filing any petition or motion to compel arbitration, motion to dismiss or other
pleading or motion with said court to enforce arbitration under those
procedures. The Executive and the Company hereby knowingly, voluntarily and
intentionally waive any right either may have to a trial by jury with respect to
any action filed by any party to this Agreement against the other that is not
subject to final and binding arbitration in accordance with this Agreement.

5.3         Applicable Rules. Any arbitration under this Agreement shall be
governed by the Commercial Arbitration Rules of the American Arbitration
Association (“AAA Rules”) then in effect, subject to the provisions of this
Agreement. The Executive acknowledges and agrees that the Executive has had an
opportunity to review the AAA Rules including, among others, the requirement
that a party initiating a claim must pay a filing fee. In the event the
Executive submits a claim to the AAA, the Company has agreed to split such fee
on an equal basis. All other arbitration fees payable to the AAA shall be
apportioned as required by the AAA Rules, or as ordered by the arbitrator.

5.4         Applicable Law. The law applicable to any controversy shall be the
law of the State of New York, regardless of principles of conflicts of laws. The
arbitrator shall have the power to award compensatory and punitive damages, to
award preliminary and injunctive relief, and to make any other award the
arbitrator deems is necessary to a just and efficient resolution of any dispute.
The arbitrator shall have the power to determine his or her own jurisdiction,
and claim that any dispute, claim or cause of action is not subject to
arbitration shall be submitted for final resolution to the arbitrator. In the
event the arbitrator awards preliminary injunctive relief, the arbitrator shall
have the power to award damages, including punitive damages, for any breach of
any preliminary injunction.

5.5         Nature of Agreement. This agreement to arbitrate and any resulting
arbitration award shall be governed by and subject to the Federal Arbitration
Act. All aspects of any arbitration procedure under this Agreement, including
the hearing and the record of the proceedings, are confidential and will not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a request or subpoena from a
governmental agency or other legal process. The Executive acknowledges and
agrees that the Executive is executing this Agreement voluntarily and without
any duress or undue influence by the Company or anyone else. The Executive
further acknowledges and agrees that the Executive has carefully read this
Agreement and that the Executive has asked questions needed to understand the
terms, consequences, and binding effect of this Agreement and fully understand
it, including that the Executive is waiving the Executive’s right to a jury
trial.

5.6         Equitable Relief. The Executive agrees that any breach of the terms
of Sections 4.2, 4.3, 4.4 or 4.5 of this Agreement would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company shall be entitled from an
appropriate court in New York, NY to an immediate injunction in aid of and/or
pending arbitration and/or a restraining order to prevent such breach or
threatened breach or continued breach by the Executive and/or any and all
persons and/or










 

entities acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company may be entitled at law or
in equity. The terms of this Section 5.6 shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Executive.
The Executive and the Company further agree that the covenants of the
aforementioned Sections are reasonable and necessary to protect the businesses
of the Company because of the Executive’s access to Confidential Information and
the Executive’s material participation in the operation of such businesses. The
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants contained in the
aforementioned Sections.

6.           SECTION 409A COMPLIANCE.

6.1         Compliance. The intent of the parties is that payments and benefits
under this Agreement be exempt from or comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (together with the regulations and
guidance thereunder, “Section 409A”); accordingly, to the maximum extent
permitted, the Agreement shall be interpreted accordingly. The Parties
acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. Anything to
the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Executive that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A are intended to comply
with Section 409A. If, however, any such benefit or payment is deemed to not
comply with Section 409A, the Company and the Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved; provided,
however, that any resulting renegotiated terms shall provide to the Executive
the after-tax economic equivalent of what otherwise has been provided to the
Executive pursuant to the terms of this Agreement, and provided further, that
any deferral of payments or other benefits shall be only for such time period as
may be required to comply with Section 409A. In no event whatsoever shall the
Company be liable for any tax, interest or penalties that may be imposed on the
Executive by Section 409A or any damages for failing to comply with Section
409A.

6.2         Six Month Delay for Specified Employees. If any payment,
compensation or other benefit provided to the Executive in connection with the
Executive’s employment termination is determined, in whole or in part, to
constitute “nonqualified deferred compensation” within the meaning of Section
409A and the Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Executive’s Termination Date (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Executive that
would not be required to be delayed if the premiums therefor were paid by the
Executive, the Executive shall pay the full cost of premiums for such welfare
benefits during the six-month










 

period and the Company shall pay the Executive an amount equal to the amount of
such premiums paid by the Executive during such six-month period promptly after
its conclusion.

6.3         Termination as Separation from Service. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of Section
409A and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.  As permitted by Treasury Regulation
1.409A-1(h)(1)(ii), 49% shall be substituted in lieu of 20% for the average
level of bona fide services performed during the immediately preceding 36 month
period in order to constitute a “separation from service.”

6.4         Payments for Reimbursements, In-Kind Benefits. All reimbursements
for costs and expenses under this Agreement shall be paid in no event later than
the end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided, however, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

6.5         Payments within Specified Number of Days. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

6.6         Installments as Separate Payment. If under this Agreement, an amount
is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

7.           MISCELLANEOUS

7.1         Indemnification. The Company shall indemnify the Executive to the
fullest extent provided under Delaware law and shall provide the Executive, with
respect to claims arising or asserted during the Term and for six years
thereafter, Directors and Officers Insurance no less favorable that then apply
to the Company’s directors and officers generally.

7.2         Withholding. All amounts paid to the Executive under this Agreement
during or following the Term shall be subject to withholding and other
employment taxes imposed by applicable law. The Executive shall be solely
responsible for the payment of all taxes imposed on the Executive relating to
the payment or provision of any amounts or benefits hereunder.

7.3         Amendments and Waivers. This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively










 

or prospectively), modified or supplemented, in whole or in part, only by
written agreement signed by the parties hereto; provided, that, the observance
of any provision of this Agreement may be waived in writing by the party that
will lose the benefit of such provision as a result of such waiver. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

7.4         Assignment; No Third-Party Beneficiaries. Neither this Agreement,
nor any rights and obligations hereunder, may be assigned by the Company or the
Executive without the prior written consent of the other party, and any
purported assignment in violation hereof shall be null and void. Nothing in this
Agreement shall confer upon any person not a party to this Agreement, or the
legal representatives of such person, any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement, except the personal
representative of the deceased Executive may enforce the provisions hereof
applicable in the event of the death of the Executive. Notwithstanding the
foregoing, the Company is authorized to assign this Agreement to a successor to
substantially all of its assets and liabilities, including by reason of merger.

7.5         Notices. Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery, by e-mail or by a reputable same-day or
overnight courier service (charges prepaid), by registered or certified mail,
postage prepaid, return receipt requested, or by facsimile to the recipient with
a confirmation copy to follow the next day to be delivered by personal delivery
or by a reputable same-day or overnight courier service to the appropriate
party’s address or fax number below (or such other address and fax number as a
party may designate by notice to the other parties):

If to the Company:

    

ProSight Global, Inc.

 

 

412 Mt. Kemble Avenue

 

 

Morristown, NJ 07960

 

 

Attn: Head of Human Resources

 

 

With a copy to the Company’s Chief Legal Officer

 

If to the Executive:

    

Robert Bailey

 

 

1014 Phillips Ave

 

 

Petaluma, CA 94952

 

 

Email: Bbailey@prosightspecialty.com

 

7.6         Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof.










 

7.7         Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

7.8         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior representations, agreements
and understandings (including any prior course of dealings), both written and
oral, between the parties hereto with respect to the subject matter hereof. To
the extent that any term or provision of such other agreements or the Company’s
policies or procedures conflict with this Agreement, the terms and provisions of
this Agreement will govern and prevail.

7.9         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

7.10       Binding Effect. Subject to Section 7.4 hereof, this Agreement shall
inure to the benefit of, and be binding on, the successors and assigns of each
of the parties, including, without limitation, the Executive’s heirs and the
personal representatives of the Executive’s estate and successor to at least 50%
of the business and/or assets of the Company, including by merger, purchase or
otherwise.

7.11       General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

*                              *                              *

 










 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

    

ProSight Global, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kari Hilder

 

 

 

 

Name: Kari Hilder

 

 

 

 

Title: Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert Bailey

 

 

 

Robert Bailey

 










 

EXHIBIT A

 

GENERAL RELEASE OF ALL CLAIMS

This General Release of all Claims (this “Agreement”) is entered into by
[•]  (“Executive”) on [•] (the “Effective Date”).

In consideration of the promises set forth in the Employment Agreement among
Executive and ProSight Global, Inc. (the “Company”) dated [•], 2019 as amended
from time to time (the “Employment Agreement”), as well as any promises set
forth in this Agreement, Executive and the Company agrees as follows:

(1)    Executive’s General Release and Waiver of Claims

For purposes of this Agreement, the “Released Parties” means, individually and
collectively, the Company, its parent, subsidiary, and affiliated companies, GS
Capital Partners VI Fund, L.P., and its subsidiaries and affiliated funds, TPG
Partners VI, L.P. and its direct and indirect parent companies, subsidiaries and
affiliates, including affiliated investment funds and management companies, and
each of such entities’ successors, assigns, current or former employees,
officers, directors, owners, shareholders, representatives, administrators,
fiduciaries, agents, insurers, and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of any such programs).

Except as provided in the next paragraph, in consideration of the payments made
and to be made, and benefits provided and to be provided, to Executive pursuant
to the Employment Agreement, Executive hereby unconditionally and forever
releases, discharges and waives any and all actual and potential claims,
liabilities, demands, actions, causes of action, suits, costs, controversies,
judgments, decrees, verdicts, attorneys’ and consultants’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
other than the Excluded Obligations (as defined below) (the “Released Claims”)
against the Released Parties. The Released Claims include any and all matters
relating to Executive’s employment including, without limitation, claims or
demands related to salary, bonuses, commissions, stock, equity awards, or any
other ownership interest in the Company or any of their affiliates, vacation
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation; claims for discrimination based upon race, color, sex, creed,
national origin, age, disability or any other characteristic protected by
federal, state or local law or any other violation of any Equal Employment
Opportunity Law, ordinance, rule, regulation or order, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Americans with Disabilities Act; claims under the
Employee Retirement Income Security Act of 1974, as amended, the Equal Pay Act,
the Fair Labor Standards Act, as amended, the Family and Medical Leave Act of
1993, as amended; the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”), the New York State Human Rights Law, the New York Labor Law, the
New York State Civil Rights Law, the New York City Human Rights Law, New Jersey
Law Against Discrimination, New Jersey Conscientious Employee Protection Act,
The New Jersey Family Leave Act, The New Jersey Wage Payment Law, The New Jersey
Wage and Hour Law, The New Jersey Equal Pay Act, retaliation claims under the
New Jersey Workers’ Compensation Law, or the laws of any country governing
discrimination in employment, the payment of wages or benefits, or any other
aspect of employment. The Released Claims also include claims for wrongful










 

discharge, fraud or misrepresentation under any statute, rule or regulation or
under the common law and any other claims under the common law.

Notwithstanding the foregoing, Executive does not release, discharge or waive
any claims related to (1) rights to payments and benefits provided under the
Employment Agreement that are contingent upon the execution by Executive of this
Agreement, (2) any vested equity interest in the Company or an affiliate, (3)
rights under the ProSight Global, Inc. Stockholders Agreement, dated [•], 2019,
and any equity ownership agreement, (4) rights to any vested benefits or rights
under any health and welfare plans or other employee benefit plans or programs
sponsored by the Company or an affiliate (including by way of example and
without limitation, the Executive’s right to pursue a claim for benefits under
the Company’s or an affiliate’s group health plan with respect to a claim
arising prior to the date of this Agreement), (5) rights as an equity holder of
the Company or an affiliate, (6) rights to be indemnified and/or advanced
expenses under any corporate document of the Company or an affiliate, any
agreement or pursuant to applicable law or to be covered under any applicable
directors’ and officers’ liability insurance policies, (7) any claim or cause of
action to enforce the Executive’s rights under this Agreement, (8) any right to
receive an award from a government agency under its whistleblower program for
reporting in good faith a possible violation of law to such government agency,
(10) any recovery to which Executive may be entitled pursuant to applicable
workers’ compensation and unemployment insurance laws, (11) Executive’s right to
challenge the validity of the waiver and release of ADEA claims, and (12) any
right where a waiver is expressly prohibited by law (the “Excluded
Obligations”).

(2)    Executive’s Release and Waiver of Claims Under the Age Discrimination in
Employment Act

Executive acknowledges that the Company hereby advised Executive to consult with
an attorney of Executive’s choosing, and through this Agreement advise Executive
to consult with Executive’s attorney with respect to possible claims under the
ADEA, and Executive acknowledges that Executive understands that the ADEA is a
federal statute that prohibits discrimination, on the basis of age, in
employment, benefits and benefit plans. Executive wishes to knowingly and
voluntarily waive any and all claims under the ADEA that Executive may have, as
of the Effective Date, against the Released Parties, and hereby waives such
claims. Executive further understands that, by signing this Agreement, Executive
is in fact waiving, releasing and forever giving up any claim under the ADEA
against the Released Parties that may have existed on or prior to the Effective
Date. Executive acknowledges that the Company has informed Executive that
Executive has, at his or her option, at least twenty-one (21) days following the
Effective Date in which to sign the waiver of this claim under ADEA, which
option Executive may waive by signing this Agreement prior to the end of such
twenty-one (21) day period. Executive also understands that Executive has seven
(7) days following the date on which Executive signs this Agreement within which
to revoke the release contained in this paragraph, by providing to the Company a
written notice of Executive’s revocation of the release and waiver contained in
this paragraph. Executive further understands that this right to revoke the
release contained in this paragraph relates only to this paragraph and does not
act as a revocation of any other term of this Agreement.

(3)    Proceedings

Executive has not filed, and agrees not to initiate or cause to be initiated on
Executive’s behalf, any complaint, charge, claim or proceeding against the
Company or any










 

other Released Party before any local, state or federal agency, court or other
body relating to the Released Claims (each, individually, a “Proceeding”), and
agrees not to participate voluntarily in any Proceeding. Executive waives any
right Executive may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.  For the avoidance of
doubt, this Section 3 shall not apply to the Excluded Obligations.

(4)    Remedies

If Executive initiates or voluntarily participates in any Proceeding, or if
Executive fails to abide by any of the terms of this Agreement or the
restrictive covenants contained in the Employment Agreement, or if Executive
revokes the ADEA release contained in Section 2 of this Agreement within the
seven (7)-day period provided under Section 2, the Company may, in addition to
any other remedies they may have, reclaim any amounts paid to Executive under
the termination provisions of the Employment Agreement or terminate any benefits
or payments that are subsequently due under the Employment Agreement and are
payable based on Executive executing this Agreement, without waiving the release
granted herein. Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of Executive’s post-termination
obligations under the Employment Agreement or Executive’s obligations under
Sections 1, 2 and 3 of this Agreement would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any such provision of this Agreement, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual or consequential damage
or the necessity of posting a bond. This provision shall not adversely affect
any rights Executive may have under the ADEA.

Executive understands that by entering into this Agreement Executive will be
limiting the availability of certain remedies that Executive may have against
the Company and limiting also Executive’s ability to pursue certain claims
against the Company.

(5)    Severability Clause

In the event any provision or part of this Agreement is found to be invalid or
unenforceable, only that particular provision or part so found, and not the
entire Agreement, will be inoperative.

(6)    Non-admission

Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of the Executive, the Company or any of
the Released Parties.

(7)    Governing Law

The validity, interpretation, construction and performance of this Agreement and
disputes or controversies arising with respect to the transactions contemplated
herein shall be governed by the laws of the State of New York, irrespective of
New York’s choice-of-law principles that would apply the law of any other
jurisdiction.










 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS
PROVIDED FOR HEREIN VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

 










 

IN WITNESS WHEREOF, the Executive has executed this Agreement as of the date set
forth below (or, if Executive does not include a date under Executive’s
signature line, the date set forth shall be the date this Agreement, signed by
Executive, is received by either of the Company).

EXECUTIVE

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

Dated:

 

 

(signed by Employee) (received by Company)

 

 

 

[Signature Page to General Release]



